DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 7 June 2019, which claims foreign priority to an application with a priority date of 15 December 2016.
Claims 1-12, 14, 15, 17-32, 34-51 and 53-64 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7 June 2019 has been considered by the Office to the extent indicated.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 10 recites the limitation the other user terminal device and the other user. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, this limitation will be interpreted to read an  and an .

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-11 are drawn to a system comprising: a display; a storage configured to store an avatar of a user; a communication interface configured to communicate with a server and a wearable device storing health care information corresponding to the avatar of the user; and a processor configured to display the avatar of the user according to a predetermined event, transmit the avatar of the user and health data to the server when the health data is received from the wearable device, and receive guide information for guiding a behavior of the user from the server to display the guide information through a display, wherein the guide information is information generated based on the health care information corresponding to the avatar and the health data, which is within the four statutory categories (i.e. a machine). Claims 12-15 are drawn to a method for providing guide information to at least one of a user terminal device or an electronic device, the method comprising: receiving information including an avatar of a user and health data from the user terminal device; obtaining health care information corresponding to the avatar of the user; and transmitting guide information for guiding a behavior of the user to at least one of the user terminal device or the electronic device based on the obtained health care information and the received health data, which is within the four statutory categories (i.e., a process). 

Apart from the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when sharing diagnosing a patient: the provider would determine the patient’s condition based on patient information and would provide corresponding advice. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social 

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).



Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe 

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9 and 12-15 are rejected under 35 U.S.C. 103 as being obvious over Schroeter et al. (U.S. PG-Pub 2016/0306939 A1), hereinafter Schroeter, further in view of Kaleal (U.S. PG-Pub 2016/0086500 A1).

As per claims 1, 7 and 12, Schroeter discloses a method for providing guide information to at least one of a user terminal device or an electronic device and a user terminal device (Schroeter, Figs. 7 and 8.) comprising: 
a display (Schroeter discloses a display, See Fig. 8 #s 805, 808, 809 and 813.); 
a storage configured to store an avatar of a user (Schroeter stores the Avatar corresponding to the profile of a user in Avatar Engine of Fig. 8 #130.); 
a communication interface configured to communicate with a server and a wearable device storing health care information corresponding to the avatar of the user (Laptop #813, phone #807 or set-top box [STB] #806, and wearable devices #815, of Schroeter communicates using the internet with Avatar Engine server #130.); and 
a processor configured to display the avatar of the user according to a predetermined event, transmit ... health data to the server when the health data is received from the wearable device (Schroeter discloses a processor that display the avatar to the user on the displays corresponding to multiple predetermined events, see Fig. 7 #s 704, 712, 722, 726, 730 and 734, as well as submission of user health data received from the wearable device to the medical system server, see #716.), and 
receive guide information for guiding a behavior of the user from the server to display the guide information through a display, wherein the guide information is information generated based on the health care information corresponding to the avatar and the health data (System presents guide information to the user by way of the avatar, see Fig. 7 #s 712, 734.).

Schroeter fails to explicitly disclose sending the avatar of the user to the server.

Kaleal teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide sending the avatar of the user to the server (Kaleal discloses generation of avatar information locally, which is then submitted to the avatar server, see paragraph 60: “... client device 106 can communicate received and/or captured physical and physiological activity data to the avatar server 116 for processing thereof.” It is the Office’s position that, because the Avatar is generated based on the submitted user data, the submitted user data comprises an avatar of the user.) in order that “various tools can be established that help to control, improve or accommodate an individual's physical and physiological activity” (Kaleal, paragraph 3.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the avatar healthcare presentation system of Schroeter to include sending the avatar of the user to the server, as taught by Kaleal, in order to arrive at an avatar healthcare presentation system wherein “various tools can be established that help to control, improve or accommodate an individual's physical and physiological activity” (Kaleal, paragraph 3.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2-4, 5, 6, 8, 9, 11 and 13-15, Schroeter/Kaleal disclose claims 1, 7 and 12, discussed above. Schroeter/Kaleal also disclose:
2, 13.	wherein the processor transmits the guide information in the form in which the avatar guides the behavior of the user to at least one of the user terminal device or the electronic device (Guide information is submitted to phone, laptop or STB, see paragraphs 64, 66 and 77.);
3, 14.	wherein when the processor receives information according to the behavior of the user from the electronic device after transmitting the guide information to at least one of the user terminal device or the electronic device, the processor updates the health care information stored in the storage based on the received information (Avatar presents guide information requesting the user interact with a medical device, and then receives corresponding information which is saved in the storage, see Fig. 7 #s 712-716 and 734, and paragraphs 74-77.);
4, 15.	wherein when it is determined that the user terminal device accesses a location of the electronic device, the processor transmits guide information associated with a function of the electronic device (Medical devices are “located” by way of connection via physical cord or Bluetooth or Wifi, system provides directions to user associated with medical devices, see paragraphs 67 and 74.);
5. 	wherein the processor changes a state of the avatar based on the updated health care information, and transmits the changed avatar to at least one of the user terminal device or the electronic device (Kaleal, paragraphs 33-35 and Figs. 10-12.);
6, 11. 	wherein the processor changes a motion of the avatar in real time based on the health data and transmits the changed motion of the avatar to at least one of the user terminal device or the electronic device (Kaleal, paragraphs 33-35 and Figs. 10-12.);
8. 	a camera, wherein the processor transmits information on a peripheral device of the user terminal device to the server, and composites and displays the avatar of the user with an image captured through the camera when guide information for guiding an access to the peripheral device is received from the server (System provides camera image in composite with avatar, see paragraph 65; system also provides guide information to instruct a user to access a peripheral device, such as medical measurement devices, see paragraph 74.); and
9.	wherein when the user terminal device accesses a location of the peripheral device, the processor displays the guide information in the form in which the avatar guides the behavior of the user (Medical devices are “located” by way of connection via physical cord or Bluetooth or Wifi, system provides directions to user associated with medical devices, see paragraphs 67 and 74.).


Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Schroeter/Kaleal, further in view of Kang et al. (U.S. Patent 8,660,580 B2), hereinafter Kang.

As per claim 10, Schroeter/Kaleal disclose claim 7, discussed above. Schroeter also discloses providing guide information using avatars (See Fig. 7, as discussed above.). 

wherein when the other user terminal device of the other user is located within a predetermined distance range from the user terminal device, the processor displays an avatar of the other user together with the avatar of the user, and displaying related information.

Kang teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing wherein when the other user terminal device of the other user is located within a predetermined distance range from the user terminal device, the processor displays an avatar of the other user together with the avatar of the user, and displaying related information (Kang, Figs. 10, 11 and 13) in order to provide relative user information corresponding to plural avatars (Kang, Col. 1, lines 48-57.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the avatar healthcare presentation system of Schroeter/Kaleal to include wherein when the other user terminal device of the other user is located within a predetermined distance range from the user terminal device, the processor displays an avatar of the other user together with the avatar of the user, and displaying related information, as taught by Kang, in order to arrive at an avatar healthcare presentation system that can provide relative user information corresponding to plural avatars. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
6 December 2021